Application for stay of judgment, presented to Justice O’Connor, and by her referred to the Court, granted to the extent that the execution and enforcement of the punitive damages portion of the judgment of the Court of Appeal of California, Second Appellate District, Division Three, case No. B068259, entered on May 25, 1995, and modified on June 20, 1995, is stayed pending the timely filing and disposition by this Court of a petition for writ of certiorari.
The Chief Justice took no part in the consideration or decision of this application.